DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the power supply" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claims 7-10 depend from Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-11, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benward (US 2019/0241284, IDS Document) in view of Hill et al. (US 3,737,672).
Regarding Claim 1, Benward discloses a circuit for detecting discrete inputs (Figures 1-4), the circuit comprising: 
a power source (comprising 30, Figure 4A, external power supply, Figure 4B, power source/signal generator in 3, Figures 1, 3, Paragraph 44);
a diode set coupled to a first node (comprising 7 coupled to a node on PCB traces, Figure 2, Paragraph 8);
wherein the diode set comprises a Zener diode (a first diode in 7 comprises a Zener diode, Figure 2) and a protection diode (a second diode (with anode coupled to ground) in 7, Figure 2), wherein a voltage drop across the Zener diode remains constant during operation (Zener diode maintains a constant voltage based on its threshold voltage during operation, Figure 2), 
a first line replaceable unit (LRU) circuit (Paragraph 7, “….an LRU (also referred to as a unit under test or UUT)”, comprising 2, Figure 1); and 
a logic detection and processing circuit that is operably connected to a second node (comprising part of 3 coupled to a second node, Figure 1), wherein the logic detection and processing circuit is configured to detect a state of the LRU based on a detected voltage at the second node (Paragraph 44, “....testing system 3 thereafter analyzes the return RF signal based on a method used for EMC determination and creates a resultant signature representative of relevant data in accordance with the analysis method”),
wherein a cathode of the Zener diode is connected to a cathode of the protection diode (diodes in 7, Zener diode and protection diode are cathode to cathode connected, Figure 2) and an anode of the Zener diode is connected to the logic detection and processing circuit and the second diode (anode of the Zener diode in 7 connected to 3, Figures 1-2).
Benward does not disclose the power source configured to provide a direct current voltage to the first node, wherein the power supply is connected to the first node through a first resistor, the protection diode is reverse biased during a negative overcurrent event, and an anode of the protection diode is connected to the first node.
Hill discloses a circuit for detecting discrete inputs (Figures 1-4), the circuit comprising a diode set coupled to a first node (diode set comprising D3, D4 coupled to node B, Figure 1), wherein a power source connected to the first node through a resistor (power source provided by C1, resistor R2, Figure 1) and the power source is configured to provide a direct current voltage to the first node (DC power provided by C1, Figure 1), the diode set comprises a Zener diode and a protection diode (Zener D4 and protection diode D3, Figure 1), wherein a cathode of the Zener diode is connected to a cathode of the protection diode (cathode of D4 connected to cathode of D3 via R3, Figure 1) and an anode of the Zener diode is connected to a second node (anode of D4 connected to R4, NIA node, Figure 1), wherein an anode of the protection diode is connected to the first node (anode of D3 connected to node B, Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the circuit of Benward, a diode set as taught by Hill, to provide a low-level logic protection interface for the logic and processing circuit, the interface providing noise immunity and protection from damaging voltage transients and spikes at the input (Hill, Abstract, Column 1, lines 39-60).
Regarding Claim 7, combination of Benward and Hill discloses the circuit of claim 1, wherein the power source is provided from a generator (Benward, signal generator 15, Figure 3).
Regarding Claim 8, combination of Benward and Hill discloses the circuit of claim 1, wherein the power source is provided from an external power source (Benward, external power supply, Figure 4B).
Regarding Claim 9, combination of Benward and Hill discloses the circuit of claim 1, wherein the LRU is selectably connected to logic detection and processing circuit using a switch (Benward, comprising 17, Figure 1, 3-4, Paragraph 53, “…The relay matrix 17 acts as a switch that selectively couples the signal generator/analyzer 15 to each terminal of the input/output port 4 in order to input the RF signal 22 to the UUT 2'….”).
Regarding Claim 10, combination of Benward and Hill discloses the circuit of claim 1, wherein the LRU is selectably connected to logic detection and processing circuit using a switch to provide protection (Benward, comprising 17, Figure 1, 3-4, Paragraph 53, “…The relay matrix 17 acts as a switch that selectively couples the signal generator/analyzer 15 to each terminal of the input/output port 4 in order to input the RF signal 22 to the UUT 2'….”). Combination of Benward and Hill does not specifically disclose the switch being a diode comprised in LRU configured to provide forward bias protection to the logic detection and processing circuit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a diode provided/comprised in the LRU to implement the switch and in the combination to limit the voltage at the input of the logic and processing circuit. 
Claim 11 basically recites a method corresponding to the circuit of Claim 1. Therefore, Claim 11 is rejected at least for the same reasons as for Claim 1.
Regarding Claim 14, combination of Benward and Hill discloses the method of claim 11, further comprising switching the circuit from a first mode to a second mode (Benward, comprising 17, Figure 1, 3-4, Paragraph 53, “…The relay matrix 17 acts as a switch that selectively couples the signal generator/analyzer 15 to each terminal of the input/output port 4 in order to input the RF signal 22 to the UUT 2'….”, Paragraph 71).
Regarding Claim 15, combination of Benward and Hill discloses the method of claim 14, wherein the first mode is powered by a generator (signal generator 15, Figures 3, 4A).
Regarding Claim 16, combination of Benward and Hill discloses the method of claim 15, further comprising maintaining the constant voltage drop over a range of operation of the generator (Paragraph 53, “…Transient voltage and/or current produced as a result of the RF signal 22 is clamped and/or filtered by the components of the TVS 7 & NETWORK 8…”).
Regarding Claim 17, combination of Benward and Hill discloses the method of claim 14, wherein the second mode is powered by an external power source (external power supply, Figure 4B).
Regarding Claim 18, combination of Benward and Hill discloses the method of claim 17, wherein further comprising maintaining the constant voltage drop when operating in the second mode (Zener diode maintains a constant voltage based on its threshold voltage second mode, Figure 2 of Benward, D4 in Figure 1 of Hill).
Regarding Claim 19, combination of Benward and Hill discloses the method of claim 11, further comprising protecting the circuit during a negative over-current event (7 comprises bidirectional diodes and provides negative over-current event, Figure 2 of Benward, D3 reverse biased for negative overcurrent, Figure 1 of Hill in the combination).
Regarding Claim 20, combination of Benward and Hill discloses the method of claim 11, further comprising protecting the circuit during a positive over-current event (7 comprises bidirectional diodes and provides positive over-current event, Figure 2, D4 providing protection during positive overcurrent, Figure 1 of Hill in the combination).
Response to Arguments
Applicant's arguments filed on 8/29/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments, on Page 5 of the Remarks toward 112 rejection of Claims, examiner respectfully notes that the amendments to Claim 1 does not fully overcome the 112 rejections. 
Regarding Applicant’s arguments, on Page 5 of the Remarks toward 103 rejection of Claims and that the anode of the protection diode is claimed as being connected to the power source, examiner respectfully notes that the Claim recites, “an anode of the protection diode is connected to the first node” and “the power supply is connected to the first node through a first resistor” and does not recite the argued upon limitation above. Please also see the 112 rejection toward the recited “the power supply”.
Regarding Applicant’s arguments, on Page 6 of the Remarks toward the limitation of the diode set and Benward reference, examiner respectfully notes that the combination of Benward and Hill teaches the further limitations/connection structure of the diode set. Examiner further respectfully notes that the secondary reference Hill discloses a diode set including a Zener diode D4 as recited in the Claim 1. Please also note that Zener diode D4 of Hill is providing a ground path via a resistor R4 similarly to the instant application Zener diode Z1 providing a ground path via a resistor with a ground path via a resistor R2. 
Regarding Applicant’s arguments, on Page 7 of the Remarks toward independent Claims 11 and dependent claims 7-10 and 14-20, directed to Claim 1 limitations, please see the response to arguments toward Claim 1 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goodrich et al. (US 2011/0054721) discloses a vehicle monitoring system comprising an LRU with built-in test equipment (Paragraph 166, “IAC-1239 LRU is capable of storing built-in test (BIT), built-in test equipment (BITE) and exceedances, and operational information for downloading into the Maintenance Support Device (MSD), or like equipment…”); Hanson et al. (US 2016/0154754) discloses “an Ethernet test link can be used for both factory test and field maintenance of electronic line replaceable units (LRU's) such as Generator Control Units (GCU's) and Secondary Power Distribution Assemblies (SPDA's) for aircraft” in Paragraph 4; Wagner (US 6,614,355) discloses a circuit for detecting discrete inputs (Figures 1-6), the circuit comprising: a power source connected to a first node (102 connected to 104, Figure 1); a diode set coupled to the first node (comprising 110, 112, Figure 1), wherein the diode set comprises a Zener diode (112, Figure 1) and a protection diode (110, Figure 1), wherein a voltage drop across the Zener diode remains constant during operation, wherein the protection diode is reverse biased during a negative overcurrent event (when a negative overcurrent occurs at 104, 110 is reverse biased, Figure 1); a circuit (circuit coupled to 104, 102, Figure 1); and a logic detection and processing circuit (122, Figure 1) that is operably connected to the second node (122 and the circuit operably connected via ground connection, Figure 1), wherein a cathode of the Zener diode is connected to a cathode of the protection diode (a cathode of 112 connected to a cathode of 110, Figure 1) and an anode of the Zener diode is connected to the second node (anode of 112 connected to 122, Figure 1), wherein an anode of the protection diode is connected to the first node (anode of 110 connected to 104, 102, Figure 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 9/03/2022